DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
On December 20, 2007, Plaintiff reported to the court that the county had granted his request for exemption, and he would send a withdrawal to the court when he returned from a vacation on December 30.
On January 8, 2008, court staff spoke with Plaintiff's wife who indicated Plaintiff would be filing his withdrawal within the week. On January 29, 2008, court staff confirmed with the county representative, Joyce Kehoe, that the letter approving the exemption had been issued on December 17, 2007.
That same day, court staff spoke again with Plaintiff's wife concerning the withdrawal. She indicated that Plaintiff's computer had "crashed" and not been replaced. Court staff told her that a handwritten letter would be acceptable. She said that she would work on it and send a letter to the court by the end of the week. She was reminded that Plaintiff would need to sign that letter. *Page 2 
Since Plaintiff's December 20, 2007, letter, the court has had no communication with Plaintiff concerning the appeal. The lack of communication and the fact that the county has granted Plaintiff's request suggests that he does not intend to continue. As a consequence, the court finds this matter should be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this _____ of February 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onFebruary 25, 2008. The Court filed and entered this document on February25, 2008. *Page 1